NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BIN SEANG,                                      No.   20-72532

                Petitioner,                     Agency No. A209-394-126

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2022**
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.

      Petitioner Bin Seang (“Seang”) seeks review of the Board of Immigration

Appeals (“BIA”) decision affirming the Immigration Judge’s (“IJ”) adverse

credibility determination and denial of his applications for asylum and withholding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal. We review for substantial evidence, see Wang v. Sessions, 861 F.3d

1003, 1007 (9th Cir. 2017), and deny the petition.

      The IJ’s adverse credibility determination was supported by substantial

evidence. The IJ found several things detracted from Seang’s credibility, including

prior U.S. visa applications that misrepresented his employment and education and

falsified prior travel to the EU. These lies were not necessary for immediate escape

from persecution and demonstrate a willingness to lie to gain an immigration benefit,

and therefore can permissibly support an adverse inference. See Singh v. Holder,

638 F.3d 1264, 1271‒72 (9th Cir. 2011). In addition, Seang traveled to Malaysia

and Singapore in 2015 but voluntarily returned to China. See Loho v. Mukasey, 531

F.3d 1016, 1017‒18 (9th Cir. 2008) (willing return to the country of alleged

persecution undermines testimony that applicant experienced persecution or feared

returning home).

      The IJ also noted discrepancies between Seang’s testimony and application

and the documentary evidence he submitted, including inconsistent statements

identifying his hometown and about his mother’s age. The IJ considered his

explanations for the discrepancies but found them unpersuasive. See Rizk v. Holder,

629 F.3d 1083, 1088 (9th Cir. 2011) (IJ must consider but may reject an applicant’s

attempt to explain an inconsistency), overruled in part on other grounds by Alam v.

Garland, 11 F.4th 1133, 1135‒37 (9th Cir. 2021).


                                         2
      The record viewed as a whole does not compel the conclusion Seang was

credible. See Li v. Garland, 13 F.4th 954, 960‒61 (9th Cir. 2021).

      PETITION DENIED.




                                        3